Citation Nr: 1313266	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-31 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from February 1984 to May 1997.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2012 the Veteran testified during a Board hearing before the undersigned at the RO.  A transcript of that hearing is of record.  This case was held open for 60 days in order to allow the Veteran adequate opportunity to submit additional information.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical evidence, or credible lay evidence, that left ear or right ear hearing loss was present in service, that left ear or right ear hearing loss disability was demonstrated to a compensable degree within a year of discharge from service, or that there is a nexus or link between left ear or right ear hearing loss disability and the Veteran's active service.

2.  Tinnitus was not shown in service or within a year of discharge from service, and neither competent medical evidence, nor competent and credible lay evidence, establishes a nexus or link between tinnitus and the Veteran's active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or aggravated by, active service, nor may they be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in December 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in March 2009.  Nothing more was required.  
Duty to Assist

The Veteran's service treatment records are associated with the claims file.  Identified VA medical records are also of record.  There are no outstanding records that have not otherwise been obtained.

In March 2009 the Veteran underwent a VA audiological examination that addresses the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate.  The March 2009 VA examiner elicited information concerning the Veteran's military service, and the noise exposure received therein.  The opinion considered the pertinent evidence of record, the Veteran's lay history, included a specific reference to the Veteran's service treatment records, and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   While the March 2009 VA examiner apparently did not specifically discuss/cite service audiograms dated in March 1993 and November 1994, there is no indication that he did not review those reports as they were included in the claims folder.  Moreover, the Board notes that those audiograms do not show hearing loss for VA purposes, and, in fact, do not show a threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz of greater than 15 decibels.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

During the September 2012 Board hearing, to assist the Veteran, the undersigned informed the Veteran of the elements necessary to establish service connection for hearing loss and tinnitus.  The undersigned also asked questions to help direct the Veteran's testimony concerning the onset of his claimed disabilities.  The undersigned also informed the Veteran that the record would be held open for 60 days in an effort to give the Veteran additional time to submit evidence in support of his appeal.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

The Veteran asserts that he has hearing loss and tinnitus as a result of exposure to loud noises while working in a motor pool that included Abrams Tanks.  The Veteran's DD Form 214 reflects that his military occupational specialty was a heavy-wheeled vehicle mechanic.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker is applicable in this case.  The Veteran's hearing loss is sensorineural in nature.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran's enlistment examination noted that the Veteran's ears were normal.  Audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
10
0
0
10
0

The Veteran's service treatment records noted no complaints or diagnoses relating to hearing loss, tinnitus, or any ear problems.  Service audiograms dated in March 1986, June 1988, November 1988, May 1989, May 1990, March 1993, and November 1994 do not show hearing loss for VA purposes, and, in fact, do not show a threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz of greater than 20 decibels.  The Veteran specifically denied that he had any hearing loss Medical History reports dated in March 1992 and November 1994.  

Similarly, when he underwent a VA General Medical examination in 1997, there were no findings pertaining to hearing loss or tinnitus.  There were also no complaints with respect to either disability.

In a December 2008 statement the Veteran indicated that he did not always wear hearing protection during service.  He also stated that he had fired numerous rounds while qualifying at the range during service.

Various lay statements submitted in January 2009 from coworkers and relatives stated that the Veteran had current hearing difficulties.  None of the statements address the Veteran's military service.

At a March 2009 VA audiological examination the Veteran indicated that he was unsure as to when his hearing loss and tinnitus had begun.  The Veteran also related his military and post-military hearing exposure history.  The reported audiometric findings demonstrated right ear and left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The diagnosis was bilateral sensorineural hearing loss with associated tinnitus.  The examiner commented, in pertinent part, as follows:

The onset of [the Veteran]'s hearing loss and tinnitus was reported to be years after separation from military service.  The veteran's hearing loss exhibits a gently sloping trend rather than the high frequency configuration typically seen in an acoustic trauma.  The veteran's STRs are silent on the issues of hearing loss and tinnitus.  Although the latest hearing evaluation in the C-file was in 1990, there was no significant shift in hearing sensitivity at that point.

The March 2009 VA examiner essentially stated that it was less likely as not that the Veteran's hearing loss and tinnitus resulted from acoustic trauma during his military service.

At the September 2012 Board hearing the Veteran stated that he did not notice any problems with his hearing during service.  He also stated that he did not recall that he had any problem with ringing or buzzing in the ears during service.  He indicated that although he did not know when his hearing loss had started, he noticed that it had become a nuisance two years or so prior to 2009.  As for his military service, the Veteran stated that he was a heavy-wheeled vehicle mechanic and worked in a motor pool that had loud tank engines.  He also stated that he was around helicopters and was in a combat engineer battalion with heavy construction vehicles.  He stated that he sometimes used hearing protection but that it was not always available.  The Veteran indicated that he did wear hearing protection at his current job and considered his post-service exposure to noise to be minimal.

Neither left ear nor right ear hearing loss, nor a medical finding of a chronic clinically significant change in hearing ability in the left or right ear was demonstrated during the Veteran's active service.  Left ear or right ear hearing loss "disability" for VA purposes was also not demonstrated to a compensable degree within the first year of discharge from such service, and was not shown until many years following service.  The Veteran does not argue the contrary.  Indeed, as will be discussed, the Veteran has testified that he did not experience hearing loss and/or tinnitus in service or for several years thereafter.  There is also no competent medical opinion linking left or right ear hearing loss disability to service.  The March 2009 VA examiner essentially indicated that the Veteran's left and right ear hearing loss was not related to his military service.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, sensorineural hearing loss and tinnitus fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Sensorineural hearing loss is not the type of condition that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that audiometric testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of decreased hearing acuity, there is no indication that the Veteran is competent to etiologically link his current sensorineural hearing loss to any in-service noise exposure that he might have experienced.  Similarly, while he is more than competent to report the existence of tinnitus, he is not found to be competent to associate his in-service noise exposure to his tinnitus that, by his own admission, manifested several years post-service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating audiological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As for continuity of hearing loss symptomatology since service, the Board notes that the Veteran has specifically testified that he had no symptoms of hearing loss during service or until many years later.

In sum, service connection for left ear and right ear hearing loss is not warranted.

The Board acknowledges that the Veteran is competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board notes, however, that the Veteran's service treatment records do not reference any complaint concerning tinnitus.  Moreover, and more importantly, not only was tinnitus was not shown in service, but the Veteran himself has indicated that he did not notice symptoms of tinnitus during service.  No healthcare professional has linked such a disability to service, and the March 2009 VA examiner specifically indicated that the Veteran's tinnitus was not likely related to his military service.

In considering the Veteran's tinnitus claim, to the extent such tinnitus may be associated with the Veteran's sensorineural hearing loss, it is arguably an organic disorder of the nervous system under 38 C.F.R. § 3.309(a).  Assuming for the sake of argument that this is the case, the Board again observes that the Veteran specifically testified that he did not have symptoms of tinnitus during service.

In sum, service connection for tinnitus is not warranted.

While the Veteran has submitted medical articles in support of his claim, the articles are not specific to the Veteran and do not relate the Veteran's hearing loss or tinnitus to his military service.  In short, the medical literature submitted by the Veteran does not contain the specificity to constitute competent evidence of the claimed medical nexus.  Sacks v. West, 11 Vet. App. 314 (1998).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for left ear and right ear hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


